Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group I, drawn to a syringe for obtaining a target volume of blood of claims 1-7 and 9-11 in the reply filed on 4/29/22 is acknowledged.  The traversal is on the ground(s) that there would be no search and examination burden.  This is not found persuasive because restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions or groupings of patentably indistinct inventions have acquired a separate status in the art in view of their different classification; the inventions or groupings of patentably indistinct inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the inventions or groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 8 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/29/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/028788 to Kiehne.
For claim 1, Kiehne discloses a syringe for obtaining a target volume of blood (Abstract), the syringe comprising:
a housing (100) (Figs. 6-8) (para [0108]), and
a piston (150) (Figs. 6-8) (para [0109]) within the housing (as can be seen in Figs. 6-8),
wherein the housing comprises a first visual indicator (170 and/or 180) (Figs. 6-8) (para [0111]) for indicating a target volume of blood to be filled into the housing (para [0111]),
wherein the piston comprises a second visual indicator (160) (Figs. 6-8) (para [0109]),
wherein the first visual indicator has a first width (as can be seen in Figs. 6-8),
wherein the second visual indicator has a second width (as can be seen in Figs. 6-8),
wherein the housing comprises a plurality of additional visual indicators each indicating a respective volume filled into the housing (unlabeled, but as can be seen in Figs. 6-8), and
wherein the width of the plurality of additional visual indicators is different to the width of the first and second visual indicators (as can be seen in Figs. 6-8).
Kiehne does not expressly disclose wherein the first and second widths are identical.
However, it would have been obvious to a skilled artisan to modify Kiehne wherein the first and second widths are identical because the Federal Circuit has held that, wherein the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
For claim 2, Kiehne further discloses wherein the first and second visual indicators have the same color (as can be seen in Figs. 6-8).
For claim 3, Kiehne further discloses wherein the first visual indicator is a circumferential line extending along the circumference of the housing (as can be seen in Figs. 6-8), and/or wherein the second visual indicator is a sealing element of the piston (para [0109]).
For claim 6, Kiehne, as modified, further discloses wherein the first and second widths are 1 mm (para [0055]).
For claim 7, Kiehne further discloses wherein the first visual indicator for indicating the target volume is different in shape and/or size compared to at least one of the plurality of visual indicators (as can be seen in Figs. 6-8).
For claim 9, Kiehne, as modified, further discloses wherein the first and second widths range from 0.5 to 2 mm (para [0055]).
For claim 10, Kiehne, as modified, further discloses wherein the first and second widths range from 0.75 to 1.25 mm (para [0055]).
For claim 11, Kiehne further discloses wherein the first visual indicator for indicating the target volume is different in shape and/or size compared to all the plurality of visual indicators (as can be seen in Figs. 6-8).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/028788 to Kiehne in view of U.S. Patent No. 9,155,840 to Willis et al. (hereinafter “Willis”).
For claims 4 and 5, Kiehne does not expressly disclose wherein the circumferential line comprises a first circumferential section and a second circumferential section, wherein the circumferential line is interrupted twice between the first and second circumferential sections by a first interruption and a second interruption, and wherein the first and second interruptions are located on opposing sides of the housing, wherein the first interruption the target volume is printed onto the housing.
However, Willis teaches wherein a circumferential line (reference numeral “25” in Figs. 6B and 7b) comprises a first circumferential section (first section of 25) and a second circumferential section (second section of 25), wherein the circumferential line is interrupted twice between the first and second circumferential sections by a first interruption and a second interruption (see 12/22’ in Fig. 6B and 23’ in Fig. 7B), and wherein the first and second interruptions are located on opposing sides of the housing (the line of sight 40 in Figs. 6A/B is opposing to the light of sight 42 in Figs. 7A/7B), wherein the first interruption the target volume is printed onto the housing (col. 7, lines 45-49).
It would have been obvious to a skilled artisan to modify Willis wherein the circumferential line comprises a first circumferential section and a second circumferential section, wherein the circumferential line is interrupted twice between the first and second circumferential sections by a first interruption and a second interruption, and wherein the first and second interruptions are located on opposing sides of the housing, wherein the first interruption the target volume is printed onto the housing, in view of the teachings of Kiehne, for the obvious advantage of giving a visual indication on the outside of the housing to inform the user of a target volume.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791